ACCEPTED
                                                                                           01-14-01018-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      8/12/2015 4:42:15 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                             In The

                                       Court of Appeals                   FILED IN
                                                                   1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                            For The
                                                                   8/12/2015 4:42:15 PM

                                  First District of Texas          CHRISTOPHER A. PRINE
                                                                           Clerk
                                   _____________
                                       NO. 01-14-01018-CV
                                   ______________________

                    RICKY D. PARKER AND JAMES MYERS, Appellants
                                               V.
          SCHLUMBERGER TECHNOLOGY CORPORATION, Appellee

                           On Appeal from 268th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 14-DCV-218252


               APPOINTMENT AND FEE REPORT—MEDIATION
         The Court referred this cause to mediation. Richard R. Brann was appointed

mediator in this appeal based on the agreement of the parties.

         After the referral to mediation, the cause:

                    •    Was mediated on August 20, 2015.

                    •    The mediator was notified today, August 12, 2015, that

                         Appellant, Ricky D. Parker, and Appellee, Schlumberger

                         Technology Corporation, have settled all their claims against

                         each other.


Active 20338469.1
                    •        The disputes between Appellant, James Meyers, and Appellee

                             Schlumberger Technology Corporation, did not settle.

         Check one of the following:

         ☒          Based on the agreement of the parties and the mediator, the mediator

                    has been paid a fee as follows:

                         $      800        paid by Appellants Parker & Myers.

                         $      800        paid by Appellee Schlumberger Technology
                                           Corporation.
                    The parties understand that the Court will tax this fee as a cost of the

                    appeal.


         ☐          The parties have agreed to another method of payment and understand

                    that the Court will not tax this fee as a cost of appeal.



/s/Richard R. Brann
Richard R. Brann
State Bar No.: 02888000
3748 One Shell Plaza
910 Louisiana
Houston, TX 77002
Tel: 713.228.1563
Fax: 713:229.2763




Active 20338469.1                                 2